NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                              FILED
                            FOR THE NINTH CIRCUIT                               AUG 25 2011

                                                                           MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 10-50353

              Plaintiff - Appellee,              D.C. No. 2:10-cr-00250-PA-1

  v.
                                                 MEMORANDUM*
ISMAEL TORRES-FIGUEROA, AKA
Ismael Torres Figuero,

              Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                     Percy Anderson, District Judge, Presiding

                       Argued and Submitted August 5, 2011
                               Pasadena, California

Before: WARDLAW and BERZON, Circuit Judges, and WHYTE, Senior District
Judge.**

       Torres-Figueroa appeals the district court’s imposition of a residency

restriction as a condition of his supervised release. The restriction, which was part


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Ronald M. Whyte, Senior District Judge for the U.S.
District Court for Northern California, San Jose, sitting by designation.
of his sentence for illegal reentry after removal, prohibits him from residing

“within 2,000 feet of school yards, parks, public swimming pools, playgrounds,

youth centers, video arcade facilities, or other places primarily used by persons

under the age of 18.” We have jurisdiction pursuant to 18 U.S.C. § 3742, and we

vacate the condition and remand to the district court for resentencing.

      We review the district court’s imposition of a condition of supervised release

for abuse of discretion. United States v. Daniels, 541 F.3d 915, 924 (9th Cir.

2008). A district court has the discretion to order special conditions of supervised

release pursuant to 18 U.S.C. § 3583(d). Under § 3583(d), a district court may

impose special conditions of supervised release, provided that they “are reasonably

related to the goal of deterrence, protection of the public, or rehabilitation of the

offender, and involve no greater deprivation of liberty than is reasonably necessary

for the purposes of supervised release.” Daniels, 541 F.3d at 924; United States v.

Rearden, 349 F.3d 608, 618 (9th Cir. 2003); United States v. T.M., 330 F.3d 1235,

1240 (9th Cir. 2003). The residency requirement imposed on Torres-Figueroa fails

to meet this standard, and we thus vacate it.

      The basis for the district court’s imposition of the residency requirement on

Torres-Figueroa was his 1994 conviction for aggravated sexual assault of a child

under the age of 14. Relying upon outdated convictions, without more, is

insufficient to establish that a condition of supervised release is reasonably related
to promoting the goals of public protection and deterrence. T.M., 330 F.3d at 1240

(holding that predicating conditions of supervised release on twenty-year old sex

offense incidents was an abuse of discretion). This is particularly true where the

past offender has not committed any similar or related sex offenses in the

intervening years. See id., at 1240-41 (“The fact that [defendant] has lived the last

twenty years without committing a sex offense suggests that he no longer needs to

be deterred or shielded from the public.”). Torres-Figueroa’s 1994 sex offense,

committed seventeen years before he was sentenced for illegal reentry, is outdated

and thus too remote – particularly since there were no related incidents in the

intervening years – to establish a reasonable relationship between the residency

requirement and either deterrence, public safety, or rehabilitation.

      The residency requirement also involves a greater deprivation of liberty than

is reasonably necessary for the purposes of supervised release. Neither the

probation officer, in the Presentence Investigation Report, nor the government, in

the plea agreement or any other filing, suggested that such a condition be imposed.

Both the probation officer and government, in assessing Torres-Figueroa’s risk of

recidivism and danger to the public, had thus concluded that any condition related

to the prior sex offense conviction was unnecessary. Moreover, the district court

failed to provide any explanation for imposition of this condition as it was required

to do. 18 U.S.C. § 3553(c); Rearden, 349 F.3d at 619. Accordingly, the district
court’s imposition of the residency restriction deprived Torres-Figueroa of more

liberty than was necessary for the purposes of supervised release.

      VACATED and REMANDED for resentencing.